Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Predicated on an indication of allowable subject matter in claim 3, claim 1 has been amended to stipulate of the methacrylic polymer that it be one of several homopolymers derived from an methyl/ethyl/butyl (meth)acrylate monomer.  
	An updated survey of the prior art yielded a few references of interest:
U.S. 2014/0329975
	This disclosure teaches an interpenetrating network comprising first and second network polymers where first is a polysiloxane crosslinked with a borate [0012] and the second is a polyurethane.
CN 105566914
	The reference describes an energy-absorbing material derived from the dynamic curing of a condensation-curable polysiloxane in the presence of a boron-crosslinked polydiorganosiloxane.
CN 106496450
	CN ’450 discloses a boron-crosslinked polysiloxane that is modified with an acrylic group-functional alkoxysilane and, subsequently, is combined with an acrylic monomer so as to prepare an acrylic-modified dilatant siloxane gel.

	The first two of these are noteworthy because they teach the synthesis of interpenetrating networks involving polysiloxanes reversibly-crosslinked with a boron compound but where the other matrix is other than acrylic-based.  The third does not teach an interpenetrating network but, rather, a reversibly-crosslinked polysiloxane on which is polymerized acrylic monomer.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 25, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765